 1

 2

 3                                                    JS-6
 4

 5

 6

 7

 8                       UNITED STATES DISTRICT COURT
 9                     CENTRAL DISTRICT OF CALIFORNIA
10

11   NANCY STRAUSS,                            Case No. 2:19-cv-05277-GW-AFM
12
                        Plaintiff,
                                               JUDGMENT
13
            v.
14
     COUNTY OF LOS ANGELES,
15
     et al.,
16
                        Defendants.
17

18
           Pursuant to the Court’s Order Accepting the Report and Recommendation of
19
     the United States Magistrate Judge,
20
           IT IS ORDERED AND ADJUDGED that the action is dismissed. Plaintiff’s
21
     federal claims are dismissed without further leave to amend and with prejudice.
22
     Plaintiff’s state law claims are dismissed without leave to amend but without
23
     prejudice.
24
     DATED: July 2, 2021
25

26
                                           ____________________________________
27                                                  GEORGE H. WU
                                             UNITED STATES DISTRICT JUDGE
28
